Case 1:19-cv-00874-RBJ-MEH Document 375 Filed 02/18/21 USDC Colorado Page 1 of 1




               Cisco Meeting App Instructions
                                 Judge Hegarty

      •   For Video Teleconference - From Google Chrome (recommended) on Windows, or
          Safari on Mac or iDevice, click on the link below to join. IMPORTANT: Contact
          Chambers or Courtroom Deputy prior to testing this link, as you may interrupt a
          scheduled setting:

          https://join.uc.uscourts.gov/invited.sf?secret=..fF_yhQuYusRD8jhbCEGg&id=63510280
          4

          Note: Use the default of “Continue with browser” to join the meeting.

      •   For Audio Only:

          - Phone: 571-353-2300, then enter 635102804

      •   Once you have joined the conference either by Video or Audio, please MUTE YOUR
          MIC.


          Family Member/Public/Media “listen” to hearing:

          Toll Free: 888-278-0296
          Access Code: 8212991#
